Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on December 20, 2021. Claims 1-18 are pending. 

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 102 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawasaki US2006/0155469 (“Kawasaki”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp US2009/0072996 (“Schoepp”) in view of Kawasaki US2006/0155469 (“Kawasaki”).

Regarding claim(s) 1, 3, 9, 17, 18. Schoepp discloses a method of braking a host vehicle traveling behind a second vehicle, comprising: 
acquiring visual images of the second vehicle and determining an actual deceleration of the second vehicle based on the visual images (para. 31, e.g. The distance sensor 206 may comprise a pixel array and optics, so that an image is obtained from the area that the distance sensor is aimed at, with distance information available for each pixel. Examples of such distance sensors 206 include a solid state time-of-flight range camera by the Swiss CSEM Inc., or a PMD 3D video range camera such as produced by PMD technologies, or others.); 
detecting non-visible light emitted by the second vehicle and determining a commanded deceleration of the second vehicle based on the detected light; producing a first signal indicative of the actual deceleration and a second signal indicative of the commanded deceleration (para. 22, para. 23, The light source 102 may include a plurality of infrared light emitting diodes. These infrared light emitting diodes (IR-LED) may be provided additionally, which has the advantage that applications of the light source 102, such as range finding and information transfer, may also be available when the light source for illuminating the vehicle is switched off. While the light source emitting in the visible wavelength range is switched off, the infrared light emitting diodes may continue to emit modulated light, which is then available for the above-mentioned applications.); and 
initiating braking of the host vehicle in response to at least one of the first and second signals (para. 33, This enables the distance processing unit 207 to determine the relative velocity between the vehicle and an object. Such information may then be provided to a driver assistance system 208. The driver assistance system 208 may initiate a slowing down of the vehicle, or an emergency braking, or the like.)
Schoepp does not explicitly disclose:
(i.e. braking) of the second vehicle based on a detected illumination of the brake lights within the visual images.
Kawasaki teaches another vehicle safe control. Kawasaki further teaches determining an actual deceleration (i.e. braking) of the second vehicle based on a detected illumination of the brake lights within the visual images (para. 150, the specific object is a preceding vehicle, for instance, the device 20 is able to recognize illuminated states of a brake lamp, a hazard lamp, directional lamps and any other indicator lamps or lights provided on the preceding vehicle. In the present embodiment, the image data processor 18 is arranged to detect the illuminated state of the brake lamp, as operating-state information of the first preceding vehicle selected as one of the specific objects. The thus obtained operating-state information and the above-indicated width-related information are transmitted to the crash-safe ECU 10. Namely, the image-dependent-information obtaining device 20 also functions as an operating-state-information obtaining device. )
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Schoepp by incorporating the applied teaching of Kawasaki to reduce the risk of vehicle collision.
	
Regarding claim(s) 2, 10. Schoepp discloses wherein detecting non-visible light emitted by the second vehicle comprises detecting infrared light (para. 22, para. 23, e.g. The light source 102 may include a plurality of infrared light emitting diodes. These infrared light emitting diodes (IR-LED)). 

Regarding claim(s) 4, 12. Schoepp discloses wherein the first signal comprises data indicative of an actual braking force applied to a brake of the second vehicle (par. 35, para. 36, The distance processing unit 207 may also analyze the signal provided by the distance sensor 206 to determine whether an adjustment of the modulation frequency is necessary). 

(FIG. 3 is a flow diagram of an example of a method for illuminating a vehicle. In a first step 301, a modulation frequency is set. The modulation frequency may for example be determined by a distance processing unit 207 that supplies a control signal to a modulation unit 201 (FIG. 2).)

Regarding claim(s) 6, 14. Schoepp discloses the second signal is produced in response to decoding a modulated signal emitted by the non-visible light (para. 36, e.g. ore complex information may be received from the other vehicle by means of more complex modulation of the emitted light, such as multiple frequency modulation or phase shift modulation.)

Regarding claim(s) 7, 15. The method recited in claim 6, wherein the modulated signal is a pulse width modulated signal (para. 36, e.g. ore complex information may be received from the other vehicle by means of more complex modulation of the emitted light, such as multiple frequency modulation or phase shift modulation.)

Regarding claim(s) 8, 16. The method recited in claim 1, wherein the controller initiates braking when the second signal is indicative of the second vehicle activating an ABS system (para. 42, may then initiate actions, such as supplying the information to a driver assistance system which initiates an emergency braking. Such an arrangement has the advantage that by transferring information by means of modulated light between vehicles, severe accidents may be prevented since a safe distance between vehicles and fast reaction times for emergency braking are ensured.)

Regarding claim(s) 11. Schoepp discloses wherein the controller initiates braking when the actual deceleration is less than the commanded deceleration by at least a predetermined amount (para. 33, e.g. The distance processing unit 207 may process the distance signal to obtain an image of the area monitored by the distance sensor 206, which may then be displayed to the driver of the vehicle together with information relating to the distance of displayed objects.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666